DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneko et al (WO 2020/003861 A1, priority date of 06/25/2018, English machine translation which paragraph numbers attached).
With regard to claim 1: Kaneko discloses a lens apparatus (interchangeable lens 1) which comprises: a first barrel configured to hold a first lens unit (fixed barrel 12 which supports the first lens unit G1 via cam barrel 14, with G1 being the first lens unit due to its position nearest the object of photography and the first lens through which light from the object passes during photography); a fixed barrel configured to hold a final lens unit (fifth lens group holding frame 28, which as can be seen from the cross section of Figure 16 is barrel-shaped and which supports final lens element G5, which is the final lens due to its position closest to the imaging plane and the final lens through which light from the object passes during photography); a focus lens unit (combination of G4 and 26) driven by an actuator 58 (see ¶0080-0081); and a positioning mechanism configured to determine positions of the first barrel and the fixed barrel in a rotational direction around an optical axis (as shown in Figures 4-5 and noted in ¶0082 the fifth lens group holding frame is attached to and rotationally fixed relative to the optical axis by fixing screws 60
With regard to claim 2: the first barrel and the fixed barrel of Kaneko are disclosed as being fixed by a screw 60.
With regard to claim 3: As drawn in the Figures of Kaneko, the position where the first barrel and the fixed barrel are connected to each other is located on an object side of a position of the focus lens unit closest to an image side in the optical axis direction.  See annotated Figure 4, below.

    PNG
    media_image1.png
    580
    794
    media_image1.png
    Greyscale

With regard to claim 5: The lens apparatus of Kaneko is disclosed as including a holding barrel configured to hold the actuator and the focus lens unit (cam barrel 14
With regard to claim 10: The lens apparatus of Kenko further comprises: an exterior barrel (combination of 110 and 16) which is fixed to the fixed barrel so as to cover an outer circumference of the fixed barrel, wherein the exterior barrel is engaged with the first barrel at an outer circumference of a connecting portion between the first barrel and the fixed barrel (the exterior barrel is attached to the fixed barrel via screws 162 and 18, which are shown in Figure 3 as being positioned circumferentially outside of but located nearby the connection point between the fixed barrel and the first barrel).
With regard to claim 11: The lens apparatus of Kenko is configured such that there exist positions along the assembly at which the distance between the radial distance between the first barrel and the exterior barrel is smaller than the radial distance between the fixed barrel and the exterior barrel. For example on the plane which at the connection point where screw 162 connects a portion of the exterior barrel to the first barrel there exists no radial distance between the two elements (because they are touching due to the connection) while as drawn some amount of radial distance exists between the fixed barrel and the exterior barrel.
With regard to claim 14: The lens apparatus of Kenko is disclosed as being used as part of an imaging apparatus comprising the lens apparatus and an image sensor configured to photoelectrically convert an object image formed by the lens apparatus and to output an electric signal.  See ¶0215 which indicates that the camera bodies to which the lens is able to be connected to includes “digital cameras”, which a person having ordinary skill in the art at the time of filing would recognize as being a disclosure of a camera having the claimed image sensor.

Claims 1, 4, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyama et al (US Patent 9,557,517 B2).
With regard to claims 1, 4, and 13: Toyama disclose a lens apparatus which comprises: a first barrel configured to hold a first lens unit (first barrel is the “first fixed lens holding barrel 11 holding lens 21, see column 6 line 65 through column 7 line 3).; a fixed barrel (combination of 10 and 15) which is configured to hold a final lens unit 25; a focus lens unit driven by an actuator (lenses 22 and 23 are focus lenses, driven by first and second actuation systems 32 and 33 shown in Figure 5), and a positioning mechanism configured to determine positions of the first barrel and the fixed barrel in a rotational direction around the optical axis (the positions of the first barrel and the fixed barrel relative to each other are fixed to a predetermined arrangement via attachment of the first barrel to the fixed barrel using screws 11a that are inserted into screw holes 10b on the fixed barrel, see Figure 5 and column 6 line 65 through column 7 line 3), wherein the first barrel and the fixed barrel are directly connected (at object-end-side portion 10a of the fixed barrel) and wherein the actuator and the focus lens are provided in a space which is formed by the first barrel and the second barrel (the focus lenses and actuators are fitted within the interior space which is bounded by the fixed barrel and the attached first barrel, see Figures 2-3 showing location of the lenses within the interior space and Figure 6 showing the positioning of the actuators within the radial bounds defined by the fixed barrel).  In Toyama the position at which the first barrel and the fixed barrel are connected to each other is located on an object-side of a position of the foxus lens unit closest to an object side in the optical axis direction, as the connection if made at the object-side end of the fixed barrel 10a and the focus lens unit .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kenko in view of Sugita et al (US PGPub 2017/0351050 A1).
With regard to claims 8-9: Kenko does not disclose the materials from which the first barrel and the fixed barrel are formed, and thus does not teach that the first barrel and the fixed barrel are metal barrels.
Sugita teaches that lens holding barrels should be formed out of metal, particularly a magnesium alloy, since such material is both high in strength and light in weight, see ¶0049.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have formed the first barrel and the fixed barrel of Kenko as metal barrels in order to form a structure which is both strong and lightweight. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kenko in view of Hanaoka (US PGPub 2020/0264404 A1).
With regard to claim 12: Kenko does not teach that the lens apparatus includes a filter unit provided on an image side of the final lens unit.
Hanaoka indicates that it is known in the art to allow for the attachment of a filter unit as the final optically active element of a lens apparatus on the image side of the lens apparatus, see ¶0003.  Hanaoka teaches a configuration using magnets to attach the filter at the image-side end of the lens apparatus to make the attachment of a filter easier than in other prior art systems, see ¶0055.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the lens apparatus of Kenko to receive a filter unit at the image side of the final lens unit in order to allow for the simple attachment of prior art . 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found the combination of limitations in claims 1,5, and either 6 or 7 obvious.  The prior art does not include both a fixed barrel that holds a final lens unit, a focus unit (which is not the final lens unit) with the claimed positioning and structure, and a holding barrel that holds an additional lens unit on the image side of the focus lens unit or which has the claimed configuration of being a guiding barrel and holding an annular piezoelectric actuator and cam ring. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al (US Patent 8,498,060 B2) discloses a lens assembly wherein the focusing arrangement takes the form of a module which is inserted into an outer lens barrel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852